UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6642



DARRYL ORVETT PAYNE,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CA-99-2065-2)


Submitted:   July 13, 2000                 Decided:   August 4, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl Orvett Payne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darryl O. Payne seeks to appeal the district court’s order

dismissing his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000) peti-

tion.   We dismiss the appeal for lack of jurisdiction because

Payne’s notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on Febru-

ary 9, 2000.   Payne’s notice of appeal was filed on May 5, 2000.

Because Payne failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we deny his pending

motion for appointment of counsel, deny a certificate of appeal-

ability, and dismiss the appeal.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          DISMISSED


                                 2